UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 1, 2008 Home Federal Bancorp, Inc. of Louisiana (Exact name of registrant as specified in its charter) Federal 000-51117 86-1127166 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 222-1145 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01Other Events On July 1, 2008, Home Federal Bancorp, Inc. of Louisiana (the "Company") issued a press release announcing the closing of its subscription offering, the extension of its community offering and increased maximum individual purchase limitations under its Plan of Conversion and Reorganization.The Company also announced the approval of the Plan of Conversion and Reorganization and merger with First Louisiana Bancshares, Inc. by the Company's shareholders. A copy of the press release is attached as Exhibit 99.1 to this report. ITEM 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits. The following exhibit is filed herewith. Exhibit Number Description 99.1 Press release dated July 1, SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOME FEDERAL BANCORP, INC. OF LOUISIANA Date:July 2, 2008 By: /s/ Daniel R. Herndon Daniel R. Herndon President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated July 1,
